            Case 2:17-cv-01304-CB Document 80 Filed 01/27/21 Page 1 of 2




                       THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CRYSTAL STARNES,                                     :
                                                     :      C.A. No. 2:17-cv-1304
               Plaintiff,                            :
                                                     :
       v.                                            :
                                                     :
COURT OF COMMON PLEAS OF BUTLER                      :
COUNTY, 50th JUDICIAL DISTRICT;                      :
THOMAS DOERR, individually; and                      :
THOMAS HOLMAN, individually;                         :
                                                     :      JURY TRIAL DEMANDED
               Defendants.                           :

                              STIPULATION FOR DISMISSAL

       Pursuant to FRCP Rule 41(a)(1)(A)(ii) the parties do hereby stipulate that this action is

dismissed with prejudice as to the individual Defendants Thomas Doerr and Thomas Holman.


                                                     Respectfully Submitted,

                                                     /s/ Edward A. Olds
                                                     Edward A. Olds
                                                     Pa I.D. No. 23601

                                                     Olds George Law LLC
                                                     1007 Mount Royal Boulevard
                                                     Pittsburgh, PA 15223

                                                     Counsel for Plaintiff

                                                     /S/Caroline Liebenguth
                                                     Caroline Liebenguth
                                                     Attorney I.D. No. PA37572
                                                     Supreme Court of Pennsylvania
                                                     Administrative Office of the PA Courts
                                                     437 Grant Street, Suite 416
                                                     Pittsburgh, PA 15219
                                                     (412)565-5032

                                                     Counsel for Defendants Court of Common
                                                     Pleas of Butler County and Tom Holman
Case 2:17-cv-01304-CB Document 80 Filed 01/27/21 Page 2 of 2




                                /s/ Thomas P. McGinnis
                                Thomas P. McGinnis
                                PA I.D. No. 46666
                                Thomas, Thomas & Hafer LLP
                                525 William Penn Place, Suite 3750
                                Pittsburgh, PA 15219
                                (412)697-7403

                                Counsel for Defendant Thomas Doerr
